Citation Nr: 0529813	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-05 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to July 
1996.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran does not have current bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Present 
disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran contends that while assigned to an artillery unit 
in service, he was constantly exposed to heavy artillery 
firing over a period of four years, which has resulted in 
hearing loss.  He asserts that he failed several hearing 
tests in 1995 and that his condition has gotten worse over 
the years.  See Statement in Support of Claim dated March 
2001.

The veteran's service medical records do note a decrease in 
his hearing acuity during service.  See e.g., April 1996 
record of medical care (informing the veteran of a 
significant decrease in his hearing); May 1996 report of 
medical history.  None of the audiometric findings, however, 
demonstrate an auditory threshold of 40 decibels or greater 
in any of the frequencies between 500 and 4000 Hertz, or an 
auditory threshold of 26 decibels or greater for any three 
frequencies between 500 and 4000 Hertz.  See 38 C.F.R. 
§ 3.385 (2005).  Although the veteran may have been informed 
that he suffered from hearing loss during service, the in-
service audiograms do not indicate hearing loss as determined 
by VA regulatory standards.

The focus of this case is not whether hearing loss was shown 
during service, as the records amply demonstrate that the 
veteran's acuity did decrease.  Rather, the analysis of this 
case turns on whether the veteran currently manifests 
bilateral hearing loss pursuant to VA standards, as evidence 
of a current disability is a fundamental element of the 
requirements for service connection.  For the reasons 
outlined below, the Board finds that the evidence does not 
meet this requirement.

While there is sufficient evidence that the veteran 
demonstrated a decrease in acuity while in service, the post-
service medical evidence relevant to this claim includes only 
a VA audio examination, with addendum, and a private record.  
The private record does no more than indicate the veteran's 
report of loss of hearing.  See February 2000 Alabama Clinic 
for Orthopaedic Surgery and Sports Medicine report.  No other 
medical records are included.

At a VA compensation and pension (C&P) audio exam conducted 
in June 2002, the veteran reported an increase in hearing 
difficulty and complained of both hearing loss and tinnitus.  
He further reported four years of military service, during 
which he was exposed to military noise, including 155 
Howitzers and the rifle range.  The veteran denied any 
recreational noise exposure.  He reported the presence of 
tinnitus since leaving the service.  Although it was not 
constant, he stated that it would ring for an hour or two 
before disappearing, and that occasionally, it would last for 
less than an hour.  The veteran described the tinnitus as 
beginning in one year and moving to the other.  He reported 
occasional dizziness and nausea.  

The VA examiner performed audiometric tests, measuring pure 
tone thresholds at the frequencies 500, 1000, 2000, 3000 and 
4000 Hertz, as well as performing the Maryland CNC speech 
recognition test.  The report includes the following pure 
tone threshold figures, expressed in decibels: Right ear: 500 
Hz - 15 db; 1000 Hz - 15 db; 2000 Hz - 20 db; 3000 Hz - 20 
db; 4000 Hz - 20 db.  Left ear: 500 Hz - 20 db; 1000 Hz - 20 
db; 2000 Hz - 20 db; 3000 Hz - 15 db; 4000 Hz - 20 db.  As 
for the veteran's speech recognition score on the Maryland 
CNC word list, the VA examiner noted a score of 96% in both 
the right and left ears.  The decibel levels in both ears 
were below those set out in VA regulations, as was the 
percentage score in the speech recognition test.  See 
38 C.F.R. § 3.385 (2005).  Therefore, under VA's regulatory 
standards, the decrease does not amount to a sensorineural 
hearing impairment disability.  Additionally, the VA examiner 
diagnosed the veteran with normal hearing sensitivity, 
bilaterally, and recommended that he have his hearing checked 
annually.  The April 2004 addendum concerned the veteran's 
tinnitus, for which service connection has been granted.

With the above evidence, the Board finds that the claim must 
be denied.  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  No such 
current disability exists, as the examination findings do not 
show a sensorineural hearing loss disability as defined in 
38 C.F.R. § 3.385.  Additionally, the VA examiner found the 
veteran to have normal hearing sensitivity.  

The Board notes that the VA examiner did not review the 
veteran's claims folder prior to conducting audiometric tests 
in June 2002.  This, however, does not change the analysis, 
as the veteran does not manifest a current hearing loss 
disability and, therefore, does not meet an element necessary 
to establish service connection.  The Board also notes that 
the veteran was subsequently granted entitlement to service 
connection for tinnitus in an August 2004 rating decision, 
currently rated at 10 percent disabling.  This also has no 
bearing on the issue of bilateral hearing loss.

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence is against the claim.  
As such, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received on 
or after November 9, 2000 or not decided as of that date.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, an RO letter dated 
June 13, 2001 was sent by the RO prior to the initial rating 
decision.  It informed the veteran of what evidence was 
needed to establish service-connected compensation benefits 
and notified him about providing complete names and addresses 
of medical providers and, providing copies of service medical 
records, private treatment records, and any other evidence in 
his possession to support the claim.  This and subsequent RO 
letters also satisfied the second and third elements.  The 
June 2001 letter informed the veteran that the RO would 
assist him by providing a C&P examination, if deemed 
necessary.  A February 21, 2003 letter notified the veteran 
that the RO would assist him in obtaining treatment records 
from VA medical facilities.  A March 16, 2004 letter informed 
the veteran that the RO would assist in obtaining relevant 
records from any Federal agency; that further assistance - 
obtaining other pertinent medical or non-medical evidence - 
would be provided if the veteran provided sufficient 
information about these records to enable it to do so; and 
that the veteran ultimately bore the responsibility for 
substantiating his claim.  This information was reinforced by 
the February 2003 Statement of the Case (SOC).

As for the fourth element, the Board finds that the June 2001 
and February 2003 letters essentially informed the veteran to 
send any evidence in his possession pertinent to the claim.  
First, the letters requested him to send the information 
describing additional evidence or the evidence itself to VA, 
substantially similar to language of the "fourth element."  
Second, the SOC dated February 2003 contained the text of 38 
C.F.R. § 3.159, which contains the provision from which the 
so-called "fourth element" is derived.  Thus, throughout the 
appeal period, the veteran was notified of this element on 
various occasions.  Under the circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need for further substantiation with relevant evidence in 
his possession.

It is also noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating a claim (see 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005)) has also been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and private 
medical records, and associated them with the claims folder.  
The veteran was also provided a C&P examination in June 2002.  
The veteran has not identified any additional evidence and/or 
information that would be pertinent to his claim on appeal.  
Thus, further development is unlikely to add more relevant 
evidence or information.

Taking the above into consideration, the Board concludes that 
VA has satisfied both duties to notify and assist.  The 
veteran's procedural and due process rights have not been 
abridged.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time would not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


